Third District Court of Appeal
                               State of Florida

                       Opinion filed November 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2088
                      Lower Tribunal No. F21-17713
                          ________________


                         Ricardo Jacinto Diaz,
                                 Petitioner,

                                     vs.

                       Daniel Junior, etc., et al.,
                               Respondents.


     A Case of Original Jurisdiction-Habeas Corpus.

      Carlos J. Martinez, Public Defender, and Deborah Prager, Assistant
Public Defender, for petitioner.

      Ashley Moody, Attorney General, and Christina L. Dominguez,
Assistant Attorney General, for respondent The State of Florida.


Before EMAS, MILLER and LOBREE, JJ.

     PER CURIAM.

     Petitioner, Ricardo Jacinto Diaz, seeks a writ of habeas corpus as a
result of the denial of his motion for bond reduction. See Fla. R. Crim. P.

3.131(d)(3). The trial court held a non-evidentiary hearing where Diaz was

not permitted to testify as to his financial resources and denied the motion.

Yearby v. State, 306 So. 3d 1141 (Fla. 3d DCA 2020), and Camara v. State,

916 So. 2d 946 (Fla. 3d DCA 2005), mandate that in order to make a bond

determination and exercise its discretion, the trial court must take evidence

and make findings on the statutory factors for setting conditions for pretrial

release. See § 903.046, Fla. Stat. (2021); Fla. R. Crim. P. 3.131(b)(3).

Accordingly, we grant the petition and remand for an evidentiary hearing on

Diaz’s financial resources and all other appropriate criteria. See Hughes v.

Raymond, 916 So. 2d 985, 986 (Fla. 4th DCA 2005).




                                      2